89 Mich. App. 644 (1979)
280 N.W.2d 512
HAMKA
v.
AUTOMOBILE CLUB OF MICHIGAN
Docket No. 78-1315.
Michigan Court of Appeals.
Decided March 23, 1979.
Lopatin, Miller, Bindes, Freedman & Bluestone (by Michael A. Gagleard), for plaintiff.
Selby, Dickinson, Pike, Mourad & Brandt (by Eric A. Andrzejak), for defendant.
Before: N.J. KAUFMAN, P.J., and T.M. BURNS and BASHARA, JJ.
PER CURIAM.
Plaintiff sued to recover benefits *645 for an assault under a family automobile insurance policy. On March 10, 1978, defendant's motion for summary judgment was granted by Wayne County Circuit Court Judge Thomas J. Foley. Plaintiff appeals by right.
The parties stipulated that on April 4, 1976, the plaintiff, Farid N. Hamka, was the owner and operator of a 1976 Pontiac Tempest which was stopped at the intersection of Canterbury and Tuxedo in the City of Dearborn. While he was sitting in his car at the above-stated location, one Abdul Berry walked up to the car, opened the driver's door and struck the plaintiff in the nose with his fist. Thereafter, Mr. Berry left the scene and police officers from the Dearborn Police Department arrived and prepared an "incident report". The plaintiff filed a formal complaint with the Dearborn Police Department and Mr. Berry was subsequently found guilty on an assault charge. At the time of his deposition, the plaintiff was asked if he knew why Mr. Berry assaulted him. He replied that two days prior to the assault, Mr. Berry had asked to use his car and the plaintiff had refused because Mr. Berry was intoxicated.
The trial judge properly granted defendant's motion for summary judgment. The assault did not arise out of the ownership, operation, maintenance or use of plaintiff's car as those terms are used in the insurance policy. See Kangas v Aetna Casualty & Surety Co, 64 Mich. App. 1; 235 NW2d 42 (1975), lv den 395 Mich. 787 (1975).
Affirmed.